Bloodworth, J.
1. The headnotes in Jacobs v. State, 4 Ga. App. 509 (61 S. E. 924), are as follows: “1,, (a) .S.ection 668 of the Penal Code [section 713 of the Penal Code of 1910]-is designed solely for the protection of landlords and landlords’ liens. The operation of this section of the code is expressly, confihed to those, who are about to give liens under § 2800 of the Civil Code [Section 3348 of the Civil Code of 1910], and who, upon being ¡interrogated as to the existence, ownership, and amount of any prior lien, give false information. A concealment of the existence of any lien, when disclosure of the facts is in the proper .manner required, is criminal only when the new lien given is a landlord’s lien. (b) An indictment for a violation of section 668 [now section 713] of the Penal Code is defective unless it avers that the information alleged to be false was given in response to inquiry, and unless it appears, from the accusation, that the lien taken in pursuance of such false information was a lien arising by operation of § 2800 of the Civil Code [section 3348 of the Civil-Code of 1910]. (c) An accusation drawn under the provision of § 668 [now section 713] of the Penal Code must allege such facts as *685show that the prior lien alleged to have been given by the accused was in fact a valid, subsisting lien upon the same property upon which the subsequent lien was given. 2. As against a proper demurrer, an accusation charging a violation of § 670 of the Penal Code [section 719 of the Penal Code of 1910] by means of false •representations .must allege specifically: (a) knowledge of the existence of a prior lien; (5) knowledge of the falsity of said representations; (c) that the representations alleged to have been made were made with intent to deceive and defraud, and (d) that they did deceive and defraud. Each of these allegations is material in a prosecution for cheating and swindling by false representations; and a demurrer pointing out the absence of any one of them should be sustained.”
Under the foregoing rulings, the indictment in this case is fatally defective if treated as based upon § 713 of the Penal Code of 1910, but is good under § 719 of that code. (There was no' ^demurrer to the indictment.) The judge charged § 713, quoting it, but made no reference to § 719. It is true that “Defects in an indictment afford no ground for a new trial. Exceptions which merely go to the form should be made before trial. For matters affecting -the real merits, the remedy, after trial, is by motion in arrest of judgment” (White v. State, 93 Ga. 47 (1), 19 S. E. 49), yet'where the judge' based his instructions to the jury on § 713 of the code, which was inapplicable to the case on trial, and made no reference to § 719, which was applicable, this was error, as the crime defined by the last-named section as .interpreted by this court (Goddard v. State, 2 Ga. App. 154, 58 S. E. 304; Jacobs v. State, 4 Ga. App. 510 (2), 61 S. E. 924) contains elements which it is necessary to allege and prove, different and distinct from those necessary to be alleged and proved under section 713.
2. The other allegations of error in the motion for a new trial, which are not covered by the above ruling, need not be considered, as they are of such a nature that they are not likely to recur upon another trial of the case.

Judgment reversed.


Broyles, G. J., and Luke, J., concur.